DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17, 18, 19 and 20 have been renumbered Claims 16, 17, 18, 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7 and 9-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt (U.S. Publication No. 2014/0200616).
Regarding Claim 1,  Leuthardt teaches, a system for stimulating a sympathetic chain (Para 9, “system for stimulating at least one of bone growth, tissue healing, and pain control is provided” all are included in the sympathetic system and sympathetic chain), the system comprising: an electrode assembly that is configured to attach to a bone in proximity to a targeted portion of the sympathetic chain (Para 11” an apparatus for stimulating at least one of bone growth, tissue healing, and pain control is provided. The apparatus generally comprises an electrical power source and a plurality of electrodes.” Fig 2/Fig 3 – 20 – Bone Screw electrode, Fig 5 – Implantation into Vertebrae of Spinal Cord near sympathetic chain) the electrode assembly including a cathode and an anode (Fig2/3, Para 30 “Referring now to the drawings and in particular to FIG. 2, a screw or electrode of the present invention is designated in its entirety by the reference numeral 20.  The screw 20 has an elongate shaft 22 having a length 24 (FIG. 3) extending between opposite ends 26, 28.  A conventional screw thread 30 is formed on an exterior surface 32 of the shaft 22.  The thread 30 extends along at least a portion of the length 24 of the shaft 22.  The screw 20 also includes a head 34 adjacent the one end 28 of the shaft 22.  The head 34 is shaped for engaging the screw 20 with a driver or wrench to rotate the screw and thereby drive it into bone.  In one embodiment, the screw 20 includes a connector, generally designated by 36, adjacent its head 34” Para 33, “Fig 3. The shaft 22 is generally conductive but a portion of the shaft is coated with an insulating coating 50. Shaft 22 has an electrically conducting portion 52 and an electrically insulating portion 54.”, Para 35 “The conductivity of the screw 20 in the conducting portion 52 may be improved by coating the screw with a highly conductive material including but not limited to titanium nitride, platinum, or an alloy of platinum and iridium.  Both treated surfaces, titanium dioxide and conductive material, are extremely adherent to the titanium and therefore not likely to be breached when screwed into bone.  Because methods for anodizing and/or coating titanium parts are well known by those 

Regarding Claim 2, Leuthardt teaches wherein cathode and the anode are positioned on opposite ends of the electrode assembly (Fig 2/3, Anode - Head 34 at End 28 includes a conducting portion 36/38 that receives power from the power supply, Cathode – End 26 includes conducting portion 52, Para 33).  


Regarding Claim 3, Leuthardt teaches wherein the electrode assembly includes a head and a stem extending from the head, and wherein at least a portion of the head and the stem are coated in an electrically insulative material (Fig 3 Head – 36, 22 – shaft, 54 – insulative portion, Para 30 and 33).  

Regarding Claim 4, Leuthardt teaches wherein the anode and the cathode are coated in an electrically conductive material ( Para 35, “The conductivity of the screw 20 in the conducting portion 52 may be improved by coating the screw with a highly conductive material including but not limited to titanium nitride, platinum, or an alloy of platinum and iridium.  Both treated surfaces, titanium dioxide and conductive material, are extremely adherent to the titanium and therefore not likely to be breached when screwed into bone.  Because methods for anodizing and/or coating titanium parts are well known by those having ordinary skill in the art, they will not be described in further detail.”    Fig 2/3, Anode - Head 34 at End 28 includes a conducting portion 36/38 that receives power from the power supply, Cathode – End 26 includes conducting portion 52, Para 33).   


Regarding Claim 5, Leuthardt teaches wherein the electrode assembly is a bone screw and includes a threaded body portion (Fig 3, 30 – threaded, Fig 5).  

Regarding Claim 6, Leuthardt teaches further comprising a controller configured to control power supplied to the electrode assembly and control electrical stimulation provided to the targeted portion of the sympathetic chain (Fig 10, 1004, Para 57, “The power source 1002 is coupled to controller 1004.  The controller 1004 controls and adjusts the application of DC current over time as described herein.”). 


Regarding Claim 7, Leuthardt teaches wherein the controller is integrated into the power supply (Para 59, “In some embodiments, the power source 1002 is integrated with one or more of the controller 1004”).  

Regarding Claim 9, Leuthardt teaches wherein the power supply is implantable within a body, the system further comprising wires extending from the power supply to the electrode assembly (Fig 2, Para 30 “As illustrated in FIG. 2, an electrical conductor 40 is electrically connectable to the screw 20 and to an electrical power source 42 for conveying electrical current through the shaft 22.  In one embodiment the power source 42 produces direct current…. conductor is a 35 gauge insulated braided stainless steel wire.”). 
Regarding Claim 10, Leuthardt teaches further comprising a support structure to secure the electrode assembly to the bone (Fig 4, Para 37 “For example, in some applications the screws 20 may be installed through a plate 80 as shown in FIG. 4 to provide support for the bone and to guide proper spacing and positioning of the screws.  In this embodiment, plate 80 has at least two openings (not shown) for receiving screws 20.  Preferably, each of the openings are sized and shaped for receiving at least one screw 20.  Although the openings in the plate 80 may have other spacing without departing from the scope of the present invention, in one embodiment the openings are spaced by a distance 82 of between about one centimeter and about two centimeters.”). 

Regarding Claim 11, Leuthardt teaches wherein the electrode assembly includes a first electrode on a first end of the support structure, the system further comprising a second electrode on a second end of the support structure opposite the first end (Fig 4, Para 37).  

Regarding Claim 12, Leuthardt teaches a method of stimulating a sympathetic chain (Para 9, “system for stimulating at least one of bone growth, tissue healing, and pain control is provided” all are included in the sympathetic system and sympathetic chain), the method comprising: positioning an 

Regarding Claim 15, Leuthardt teaches an electrode assembly for simulating a sympathetic chain, the electrode assembly comprising: a support structure configured to attach to a bone in proximity to a targeted portion of the sympathetic chain; (Para 11” an apparatus for stimulating at least one of bone growth, tissue healing, and pain control is provided. The apparatus generally comprises an electrical power source and a plurality of electrodes.” Fig 2/Fig 3 – 20 – Bone Screw electrode, Fig 5 – Implantation into Vertebrae of Spinal Cord near sympathetic chain); and an anode attached to the support structure and a cathode attached to the support structure at a distance from the anode (Fig 2/3, Para 30 “Referring now to the drawings and in particular to FIG. 2, a screw or electrode of the present invention is designated in its entirety by the reference numeral 20.  The screw 20 has an elongate shaft 22 having a length 24 (FIG. 3) extending between opposite ends 26, 28.  A conventional screw thread 30 is formed on an exterior surface 32 of the shaft 22.  The thread 30 extends along at least a portion of the 

Regarding Claim 16 (Previously presented as Claim 17), Leuthardt teaches wherein the support structure includes a head and a stem extending from the head, and wherein at least a portion of the head and the stem are coated in an electrically insulative material (Fig 3 Head – 36, 22 – shaft, 54 – insulative portion, Para 30 and 33).  


Regarding Claim 17 (Previously presented as Claim 18), Leuthardt teaches wherein the anode and the cathode are coated in an electrically conductive material (Fig 2/3, Para 35 “The conductivity of the screw 20 in the conducting portion 52 may be improved by coating the screw with a highly conductive material including but not limited to titanium nitride, platinum, or an alloy of platinum and iridium.  Both treated surfaces, titanium dioxide and conductive material, are extremely adherent to the titanium and therefore not likely to be breached when screwed into bone.  Because methods for anodizing and/or coating titanium parts are well known by those having ordinary skill in the art, they will 

Regarding Claim 18 (Previously presented as Claim 19), Leuthardt teaches wherein the electrode assembly is a bone screw and includes a threaded body portion (Fig 3, 30 – threaded, Fig 5).  

Regarding Claim 19 (Previously presented as Claim 20), Leuthardt teaches wherein the anode is attached to a first end of the support structure and the cathode is attached to a second end of the support structure opposite the first end (Fig 2/3, Anode - Head 34 at End 28 includes a conducting portion 36/38 that receives power from the power supply, Cathode – End 26 includes conducting portion 52, Para 33).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US Publication No. 2014/0200616) in view of Perryman (U.S Patent No. 8903502). 

Regarding Claim 8, Leuthardt does not disclose wherein the electrode assembly has a length in a range of about 4 millimeters (mm) to about 22 mm.
Perryman teaches, electrode assembly has a length in a range of about 4 millimeters (mm) to about 22 mm ( Para 159, “electrodes 1503 ranging from about 1 mm to about 10 mm in length and 1 mm to about 4 mm in width.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Implantable Electrode Stimulation System as taught by Leuthardt, with electrode assembly has a length in a range of about 4 millimeters (mm) to about 22 mm as taught by Perryman, since such a modification would provide the predictable result of achieving an electrode length that would be best suited for implantation in a patient without harming the patient while delivering effective stimulation therapy.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US Publication No. 2014/0200616) in view of Rezai (U.S Patent No. 8583229). 

Regarding Claim 13, Leuthardt fails to disclose wherein providing electrical stimulation comprises providing electrical pulses having a frequency in a range of 2 Hertz (Hz) to 100 Hz to excite the targeted portion of the sympathetic chain.  

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Implantable Electrode Stimulation System as taught by Leuthardt, with wherein providing electrical stimulation comprises providing electrical pulses having a frequency in a range of 2 Hertz (Hz) to 100 Hz to excite the targeted portion of the sympathetic chain   as taught by Rezai, since such a modification would provide the predictable result of establishing a frequency range that the electric field can be used at in order for excitation of the Sympathetic chain to occur and proper therapy be delivered by the electrode.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US Publication No. 2014/0200616) in view of Gupte (U.S Publication No. 20170173340). 

Regarding Claim 14, Leuthardt does not disclose wherein providing electrical stimulation comprises providing electrical pulses having a frequency in a range of 100 Hz to 200 Hz to inhibit the targeted portion of the sympathetic chain.  

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Implantable Electrode Stimulation System as taught by Leuthardt with wherein providing electrical stimulation comprises providing electrical pulses having a frequency in a range of 100 Hz to 200 Hz to inhibit the targeted portion of the sympathetic chain as taught by Gupte, since such a modification would provide the predictable result of achieving an electrical field that would enable inhibition of the sympathetic chain for therapeutic stimulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792